DETAILED ACTION
Claims 1-15 are pending as amended on 08/03/21,
claims 1-6 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on August 3, 2021.  Claims 7-12 have been amended as a result of the previous action; the rejections have been redone accordingly.  Claims 13-15 have been added.

Claim Objections
Claims 9, 11 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10, 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al., US 2005/0225991 in view of Genequand et al..
With regard to claims 7, 10 & 12, Yamazaki teaches a basic method for assembling a lighting device, comprising receiving a lens (1) in a lens holder (220) and a lens housing (2) in a housing receiver (210), and moving the parts together for joining (throughout, e.g. abstract, [FIGS. 3-6]).  The lens is pre-centered via an aligning jig (216) comprising multiple driven, slidable abutting positioning elements (217) which are inherently mounted on another element (i.e. a frame) and equivalent to spring-biased abutting slides and which align and fix the lens therebetween [FIG. 4] prior to their removal and a joining process effected between the lens/housing held between holder/receiver [FIG. 6C].
While Yamazaki teaches movement of the positioning elements themselves to center the lens, it does not expressly disclose fixedly clamping ‘positioning elements’ onto the lens and instead moving the mounting frame upon which the positioning elements are arranged; however, this was a conventional alternative at the time of Applicant’s invention, as shown for example by Genequand, which teaches a device which clamps an optical element (20) between fixed positioning elements (34/35) and then moves the frame (19) upon which they are mounted in order to effect alignment (throughout, e.g. abstract, [claim 1 & FIGS. 1-6]).  It would have been obvious to combine the teachings of Genequand with those of Yamazaki, in order to align the lens atop its housing using a known alternative aligning jig & effecting the same type of horizontal pre-centering with predictable success.
With regard to claim 8, as each of the paired parts of Yamazaki & Genequand are aligned in two axes (i.e., along the horizontal plane), broad alignment based on ‘at least two reference points’ is believed to be implicit. 
With regard to claim 15, Genequand teaches a horizontal aligning frame which can move the lens in a plurality of directions [Col. 2, 56 – Col. 3, 51 & FIGS. 2-4].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al., US 2005/0225991 in view of Genequand et al., US 4,613,105 and further in view of Hirose, US 5,031,547.
The teachings of Yamazaki & Genequand have been detailed above, and while these references do not expressly disclose that the positioning elements on the aligning frame comprise opposed pairs of ‘block’/spring slides, these references teach a variety of sliding, biased positioners, wherein the claimed slides would have been obvious to try from the limited species of well-known adjustable positioning elements.  Further, Hirose is one example of prior art which teaches controlled clamping of an article between opposed sliding blocks and springs that are disposed around a frame [FIGS. 2-4].  It would have been obvious for one of ordinary skill in the art to combine the teachings & suggestions of Hirose with those of Yamazaki & Genequand, in order to clamp the lens using known spring-biased positioners with predictable success.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed August 3, 2021 with respect to the prior art rejections of the claims have been fully considered.  Arguments directed toward claim 7 are primarily drawn toward the claims as amended but are moot in light of the above.  With regard to Applicant’s arguments directed toward the subject matter of claim 9, these are persuasive.  While it was generally known to manufacture 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746